Citation Nr: 0203258	
Decision Date: 04/10/02    Archive Date: 04/18/02

DOCKET NO.  99-18 332A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for service-connected 
post-operative callosities of the right foot with plantar 
warts, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from December 1968 to May 
1970.

This appeal arises from an August 1999, Department of 
Veterans Affairs Regional Office (VARO), Cleveland, Ohio 
rating decision, which denied the appellant entitlement an 
increased rating for his service-connected right foot 
condition, evaluated as 30 percent disabling. 

In a statement received in February 2001, the appellant 
expresses disagreement with VARO's September 2001 rating 
decision denying him entitlement to a temporary total 
disability evaluation based upon treatment for a service-
connected condition, or other condition subject to 
compensation.  This issue will be further addressed in the 
remand section.


FINDING OF FACT

Manifestations of the appellant's post-operative callosities 
of the right foot with plantar warts are severe and include 
complaints of pain precipitated by prolonged standing or 
walking, and loss of most of the thickness of the calcaneal 
fat pad on the right, but do not result in loss of use of his 
foot.


CONCLUSION OF LAW

Manifestations of the appellant's service-connected post-
operative callosities of the right foot with plantar warts are 
no more than 30 percent disabling.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.20, 4.71a Diagnostic Code 5284 (2001). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, by virtue of the Statement of the 
Case and the Supplemental Statement of the Case issued during 
the pendency of the appeal, the appellant and his 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate his 
claim.  The RO made reasonable efforts to obtain relevant 
records adequately identified by the appellant and, in fact, 
it appears that all evidence identified by the appellant 
relative to his claim has been obtained and associated with 
the claims folder.  VA examinations were conducted in June 
2001 and July 2001, and copies of the reports were associated 
with the file.  Under these circumstances, there is no 
reasonable possibility that further assistance to the 
appellant will aid in substantiating the claim.  Therefore, 
additional development is not warranted.  38 U.S.C.A. § 5103A 
(West Supp. 2001).

In evaluating the appellant's request for an increased rating, 
all of the medical evidence of record, including the 
appellant's relevant medical history is considered.  Peyton v. 
Derwinski, 1 Vet.App. 282 at 287 (1991).  Disability 
evaluations are determined by the application of a schedule of 
ratings based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2001).  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 (2001) requires that each disability be viewed 
in relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 (2001) requires that medical reports be 
interpreted in light of the whole recorded history.  Schafrath 
v. Derwinski, 1 Vet.App. 589 (1991).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet.App. 55 (1994). 

In assigning an appropriate rating, the policy against 
"pyramiding" of disability awards enumerated by 38 C.F.R. 
§ 4.14 must be considered.  The assignment of a particular 
Diagnostic Code is "completely dependent on the facts of a 
particular case."  Butts v. Brown, 5 Vet.App. 532, 538 
(1993).  One Diagnostic Code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet.App. 625, 629 (1992).  In this case, whether 
other rating codes were "more appropriate" than the ones 
used by the RO was considered.  See Tedeschi v. Brown, 7 
Vet.App. 411, 414 (1995).

The rating schedule does not provide specific criteria for 
the appellant's particular disability.  When an unlisted 
condition is encountered it can be rated under a closely 
related disease or injury in which not only the function 
affected, but the anatomical localization and symptomatology, 
are closely analogous.  38 C.F.R. § 4.20 (2001).

The appellant's post-operative callosities of the right foot 
with plantar warts is rated under Diagnostic Code 5284, other 
foot injuries, and a 30 percent disability rating is assigned 
for severe disability.  38 C.F.R. § 4.71a Diagnostic Code 
5284 (2001).  A 40 percent rating is assigned when the 
evidence establishes a foot injury with actual loss of use of 
the foot.  38 C.F.R. § 4.71a Diagnostic Code 5284 (2001).

Terms such as "severe" are not defined in VA regulations.  
Rather than applying an inflexible formula, it is incumbent 
upon the Board to arrive at an equitable and just decision 
after having evaluated the evidence.  38 C.F.R. § 4.6 (2001).  
It should also be noted that the use of terminology such as 
"severe" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. § 4.2, 4.6 
(2000).

The Board previously granted the appellant an increased 
rating from 20 to 30 percent disabling in a May 1999 
decision.  

A VA examination was conducted in June 1999.  The appellant 
reported a history of surgery on his right foot every 4 to 5 
years since service, with his last surgery having been in 
1996.  The examiner observed that the appellant walked with 
an antalgic gait favoring his right leg.  He essentially put 
his weight on the outside portion of his right foot as he 
walked.  On examination of his right foot, he had multiple 
surgical scars including a 2 cm scar on the dorsum of his 
right foot along the medial aspect.  He also had a left, 
lateral, 3 cm scar along the outer aspect of his foot and a 4 
cm surgical scar below the lateral malleolus at the base of 
the foot from his most recent foot surgery.  On range of 
motion of the ankle, he had tenderness to palpation around 
both sides of his ankle joint.  He had dorsiflexion from 0 to 
20 degrees, plantar flexion from 0 to 60 degrees.  On 
palpation of the soft tissues, he had a large defect.  
Essentially most of the cushioning soft tissue of the heel on 
the right foot was totally gone.  Additionally, he had a 
thick, irregular callus directly in the middle of the plantar 
aspect of his heel.  He had an insert in his shoe to try to 
provide some foot stability.  Gait limitation was as 
described.  There was no significant skin rash or changes in 
the scars.  The appellant's posture was effected by the need 
to put pressure on the outside of his foot rather than 
putting his weight directly on his heel.  X-rays revealed 
mild deformities of the calcaneus with hypertrophy of the 
cortex of the insertion of the plantar tendon and the 
Achilles tendon insertion.  Degenerative findings were 
minimal elsewhere and the abnormalities were unchanged.  The 
impression was of minimal deformities of the calcaneus, 
unchanged in comparison with October 1997 x-rays of the right 
foot.  Diagnoses were of status post right heel shrapnel 
injury with resultant, severe, foot deformity as described; 
and status post multiple surgical surgeries for recurrent 
bone spurs secondary to previous shrapnel injury.

A May 2001 VA treatment entry reported that the appellant was 
followed for complaints of back pain due to herniated nucleus 
pulposus with radiculopathy.  He had a right limp due to an 
inability to weight bear on his right heel without pain.  
Pedal pulses were 2+.  There was no lower extremity atrophy.  
No other findings referable to his right foot were indicated. 

A VA foot examination was conducted in July 2001.  The 
appellant reported that he continued to have significant foot 
pain in spite of his previous surgeries.  He stated that his 
pain was precipitated by prolonged standing or walking.  He 
rated his ambulation tolerance as approximately one city 
block.  He stated that he intermittently used a standard 
single point cane for ambulatory assistance and rated his 
foot pain as approximately 2-3/10 at rest, increasing to 7-
8/10 with any period of prolonged standing or walking.  He 
specifically denied any chronic constitutional symptoms which 
might otherwise suggest inflammatory etiology.  He claimed 
that he used only ibuprofen to treat his foot and other 
chronic pain.  He indicated that he had had multiple other 
treatments, including various orthotic shoes and shoe 
inserts; however, he stated that these helped only 
temporarily and that he no longer used them.  The last shoe 
insert had been fabricated approximately 3 years earlier.  

The examiner observed that the appellant was a pleasant and 
cooperative, middle-aged, male in no acute distress.  He had 
some obvious discomfort in his back and right lower extremity 
while standing or walking.  He had normal seated posture.  He 
had an antalgic gait favoring his right lower extremity.  On 
evaluation of his right lower extremity, there was no gross 
bony abnormality or malalignment.  There was a loss of most 
of the thickness of the calcaneal fat pad on the right.  
There was also increased wear on the lateral aspect of the 
sole of the right shoe.  On examination of the foot itself, 
there was no evidence of joint inflammation.  Specifically, 
there was no increased warmth, erythema, effusion, or 
synovial proliferation.  There was a surgical scar, 
approximately 2 cm in length, at the middle of the sole of 
the heel overlying the calcaneus.  This scar was associated 
with callus formation.  This area of the foot was slightly 
tender to palpation; however, there was no evidence of skin 
breakdown nor of wart formation.  There were other scars, 
linear in shape, approximately 2 to 3 cms in length, located 
over the medial and lateral hind foot, just above the sole 
and also over the dorsal surface of the first metatarsal 
base.

On vascular examination, peripheral pulses were 2+ and 
capillary refill was brisk.  There was no evidence of 
vascular insufficiency.  Manual motor testing was of 5 grade 
strength, and was symmetric in the bilateral lower 
extremities.  Deep tendon reflexes were 1+ and symmetric in 
the bilateral lower extremities.  Range of motion was full at 
all joints in the bilateral lower extremities including the 
knees and ankles.  The examiner noted that the most recent x-
ray of June 1999 revealed a small calcaneal irregularity, but 
no evidence of degenerative joint disease.  This radiographic 
finding was consistent with a series of x-rays dating back to 
at least 1992 on file at the VA.  The current foot x-ray 
revealed no degenerative arthritis and no calcaneal 
abnormality.  There was flattening of the longitudinal arch 
of the foot, but individual bones were normal.  The diagnosis 
was of post operative residual of callosities of the right 
foot with possible plantar warts.


Analysis

Current manifestations of the appellant's service-connected 
post-operative callosities of the right foot with plantar 
warts, which include complaints of pain precipitated by any 
prolonged standing or walking and loss of most of the 
thickness of the calcaneal fat pad on the right, approximate 
the level of severity which calls for a 30 percent disability 
evaluation for severe foot disability.  38 C.F.R. §§ 4.7, 
4.71a Diagnostic Code 5284 (2001).

The recent medical reports demonstrate that the veteran's 
foot disability is severe, but these reports also show that 
the veteran does not have loss of use of his foot.  For this 
reason, the current manifestations of disability are not 
consistent with the criteria for a 40 percent disability 
rating.  The examination report of June 1999, for example, 
includes findings that make it clear the veteran has 
difficulty walking.
Nontheless, despite his antalgic gait with weight carried on 
the outside portion of the foot, the veteran was able to 
walk, and the examiner noted that the veteran was able to 
move his ankle.   Because the veteran can walk on the right 
foot and move the ankle, the report does not demonstrate 
actual loss of use of the foot.  Similarly, when the veteran 
was examined in  July 2001, it was noted that the veteran had 
pain on prolonged standing or walking, but the veteran was 
able to walk.  Because the medical reports demonstrate a 
severe foot disability, but not an actual loss of use of the 
right foot, a 40 percent rating is not warranted.

Application of the extraschedular provision is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2001).  There is no 
objective evidence that this service-connected disability 
presents such an exceptional or unusual disability picture, 
with such factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.  Hence, 
referral by the RO to the Under Secretary for Benefits, or 
the Director of Compensation and Pension Service, under the 
above-cited regulation, was not required.  See Bagwell v. 
Brown, 9 Vet.App. 337 (1996).


ORDER

Entitlement to an increased rating for service-connected 
post-operative callosities of the right foot with plantar 
warts is denied.


REMAND

The RO denied the veteran's claim for a temporary total 
rating in September 2001.  In February 2002, the veteran 
submitted additional records, along with an explanation of 
why he believed the RO's decision was in error.  The 
veteran's statement of February 2002 is a timely notice of 
disagreement regarding the claim for a temporary total 
rating. The Court has directed that where a veteran has 
submitted a timely notice of disagreement with an adverse 
decision and a statement of the case addressing the issue was 
not sent, the Board should remand the issue to the RO for 
issuance of a statement of the case. Manlincon v. West, 12 
Vet. App. 238 (1999).

Accordingly, this case is REMANDED for the following:

The RO should issue a statement of the case 
addressing the issue of entitlement to a 
temporary total rating and ensure that the 
veteran has an opportunity to complete the 
steps necessary to appeal that claim. The 
veteran is notified that to complete the 
appellate process he must submit a 
substantive appeal within the applicable 
time period following issuance of the 
statement of the case.

Thereafter, the case should be returned to the Board, if in 
order. The Board expresses no opinion as to the ultimate 
outcome of this case. The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2001) (Historical and Statutory 
Notes). In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court. See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

